I dissent from the majority decision which in my opinion not only misapplies this statute but which lends judicial sanction to conduct in flagrant violation of elementary principles *Page 199 
of justice. On the principal issue the court permits the plaintiff, an attorney, to recover triple damages for an overpayment made six months after he had vacated the premises, when the relationship of landlord and tenant had ceased to exist, and with full knowledge of its illegality. It is clear that the payment was made with the intention and sole purpose of laying the basis for a lawsuit to recover triple damages under the rent control law. Indeed, plaintiff does not deny this but maintains that it is immaterial to his right thus to enrich himself.
The issue is primarily one of statutory construction. A statute of the type here involved must be construed in the light of its purpose. A literal application which would lead to absurd results is to be avoided when a reasonable interpretation can be given consistent with its words and the legislative purpose. The plain purpose of the provision authorizing recovery of three times the amount of an overcharge is to enlist the help of consumers in discouraging violations. But to interpret the statute so as to allow a recovery here where the payment is made long after the former tenant has vacated the premises, and solely as a device to gain a gratuitous reward at the expense of the property owner, serves only to encourage persons so situated to promote price violations rather than to discourage them. The result of such an interpretation is to defeat rather than to further the purpose of the statute. This is not the case of a prospective tenant, or a tenant in possession, paying an overcharge in order to acquire or retain housing accommodations. At the time this payment was made the plaintiff was neither in possession nor attempting to obtain possession. He had voluntarily abandoned the premises six months before. Under such circumstances the payment cannot, consistently with the purposes of the Act, be brought within the ambiguous phrase "in connection with" the use or occupancy of housing accommodations. It has no relation with the applicable statutory objective *Page 200 
to "protect persons with relatively fixed and limited incomes . . . from undue impairment of their standard of living." To deny recovery in this type of case does not mean that violations will go unpunished. Adequate means of enforcement are afforded to the administrator without the necessity of converting the provision into an instrument of private aggrandizement.
While there is not a large body of judicial decision upon the exact question herein presented, this position is not without authority for its support. In Peters v. Felber, 66 Cal.App.2d 1101,  152 P.2d 42, an overcharge was paid and received in each of six months, and the tenant brought an action to recover six times the statutory penalty of $50. The court construed the statute so as to allow only one penalty "in the absence of express words indicating a clear legislative intent that they should be cumulative."
In Tropp v. Great Atlantic  Pacific Tea Co.
21 N.J. Misc 205, 32 A.2d 717, the plaintiff bought an item from defendant's store at a price above the ceiling price. After ascertaining the correct ceiling price both the plaintiff and her husband returned to the store and made further purchases as a foundation for a suit to recover the $50 penalty for each. The court denied recovery for the subsequent purchases, finding that they were not bona fide purchases for use or consumption. In its opinion the court observed that "Persons should not be permitted to succeed under this act where their only motive is to enrich themselves at the expense of the man in business."
In Dunakin v. Southwestern Consumers Co-op Ass'n, 49 N.M. 69,157 P.2d. 243, the plaintiff purchased a can of tomato juice from the defendant's store at a price in excess of the maximum, knowing at the time that the price was above the ceiling price and doing so with the intent and for the purpose of laying a basis for an action to collect the $50 penalty and attorney's fees. The court *Page 201 
held that the purchase, being made in bad faith, was not for use or consumption, and denied recovery. In support of its decision the court said that "it is reasonable to suppose that Congress, seeking to punish the seller of commodities in excess of ceiling prices did not intend to enlist the help of those who would bein pari delicto, such as informers, entrappers and those who sought to enrich themselves at the expense of those who violated the law either intentionally or unintentionally."
In the case at bar it is apparent from plaintiff's own statements in his letter accompanying the payment that it was made in contemplation of an action under the Price Control Act. It is also apparent that he knew he was violating the law; that defendant could not compel him to pay the sum; and that its payment was not necessary to enable him to acquire or retain housing accommodations. His position throughout the entire course of the controversy with defendant was that such payments would be above the legal maximum. To permit him to succeed where his purpose was not to acquire or retain housing accommodations but to consummate a violation of the law so that he might benefit by the collection of treble damages is to allow a man to take advantage of his own wrong. Regardless of the merits of the statute it requires little effort to perceive the danger of laws which confer upon private individuals the power to penalize others to their own enrichment. When confined to tenants who from ignorance or economic "duress" pay overceiling rents the section is doubtless an effective means of enforcement reasonably consistent with the intention of these current legislative enactments. But nothing in its content appears designed to suspend all processes of justice or to impair the concepts of ethics and fair dealing.
Under the above circumstances, the plaintiff should not be allowed to recover. *Page 202